       Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 1 of 17



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


JOANN MITCHELL, as the administratrix          )
of the Estate of DAVIEON WILLIAMS,             )
                                               )
Plaintiff,                                     )
                                               )     Case No.: 2:18-cv-769-EC-WC
v.                                             )
                                               )     JURY TRIAL DEMANDED
JOSEPH HEADLEY,                                )
JEFFERSON DUNN,                                )
GRANTT CULLIVER,                               )
WILLIE M. BURKES, and                          )
WALTER POSEY,                                  )
                                               )
Defendants.                                    )


             FIRST AMENDED COMPLAINT AND NOTICE OF SUBSTITUTION

        Plaintiff Joann Mitchell, Administratrix of the Estate of Davieon Williams, deceased,

(“Plaintiff”) brings this civil rights action pursuant to 42 U.S.C. §1983 arising from the death of

Davieon Williams at Elmore Correctional Facility.

                                       INTRODUCTION

        1.      On August 30, 2016, Davieon Williams was murdered at Elmore Correctional

Facility. He was twenty-four (24) years old at the time of his death.

        2.      For several years, up to and including the date of Mr. Williams’s death, pervasive

violence plagued Elmore Correctional Facility.

        3.      Around the time of Mr. Williams’s death, the Alabama Department of Corrections

was experiencing one of the highest prison homicide rates in the nation.
      Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 2 of 17



       4.      The Alabama Department of Corrections, by its own account, maintained grossly

overcrowded and understaffed prisons, including Elmore Correctional Facility at the time of Mr.

Williams’s death.

       5.      The deceased is survived by his two (2) minor children and his grandmother

Joann Mitchell, who is the administratrix of his estate.

                                 JURISDICTION AND VENUE

       6.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331, because the claims herein

arise under the Constitution, laws, or treaties of the United States.

       7.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of

the events or omissions giving rise to the claims presented in this case occurred in Elmore

County, Alabama.

                                             PARTIES

       8.      Plaintiff Joann Mitchell is Davieon Williams’s grandmother and the

administratrix of his estate.     The Plaintiff’s deceased grandson, Davieon Williams, was

incarcerated at Elmore Correctional Facility where he was stabbed to death by another prisoner

on August 30, 2016. The Plaintiff is over the age of nineteen (19) years old and is a resident of

Lafayette, Chambers County, Alabama, which is within the jurisdiction of this Honorable Court.

       9.      Defendant Joseph Headley (“Headley” or “Defendant Headley”) is a citizen of

Alabama and over the age of nineteen (19) years old. Defendant Headley was the Warden at

Elmore Correctional Facility at the time Mr. Williams was stabbed to death and in the months

preceding his murder. Defendant Headley had final responsibility for the day-to-day operations

at Elmore Correctional Facility. At the time of Mr. Williams’s death, Defendant Headley was on

notice of the dangerous, life-threatening conditions at the prison, including the prevalence of




                                                  2
       Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 3 of 17



violence and deaths, understaffing, and overcrowding. Defendant Headley knew that prisoners

housed at Elmore Correctional Facility were subject to a substantial risk of serious harm from

violence as described in this First Amended Complaint, but he deliberately ignored the known

serious risks of harm to prisoners. Moreover, Defendant Headley exacerbated the level of

violence at Elmore Correctional Facility by allowing significantly overcrowded dormitories to

remain grossly understaffed and by allowing prisoners to possess dangerous contraband in those

dormitories. Finally, Defendant Headley specifically knew of the risk of harm to Davieon

Williams, because he knew of the earlier altercation between Jonathan Gladney and Mr.

Williams on the same day of Mr. Williams’s death. Defendant Headley is sued in his individual

capacity.

        10.      Defendant Jefferson Dunn (“Dunn” or “Defendant Dunn”) is a citizen of Alabama

and over the age of nineteen (19) years old. Defendant Dunn was the Commissioner of the

Alabama Department of Corrections (“ADOC”) at the time Mr. Williams was killed on or about

August 30, 2016. In April 2015, Defendant Dunn was appointed the Commissioner of the

ADOC.1 Defendant Dunn is responsible for exercising the authority, functions, and duties of the

Commissioner of the ADOC including the appointment of personnel and employees within the

ADOC required for the performance of the ADOC’s duties towards the prisoners it incarcerates.

Those duties include operating a prison system that respects the constitutional and human rights

of persons within the custody of the ADOC, including the rights belonging to Mr. Williams

while he was a prisoner at Elmore Correctional Facility.                Defendant Dunn is sued in his

individual capacity.




1
         There are relevant allegations in this First Amended Complaint that predate Commissioner Dunn’s tenure
with the Alabama Department of Corrections. He was appointed as the Commissioner in April 2015.


                                                      3
       Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 4 of 17



        11.      Defendant Grantt Culliver (“Culliver” or “Defendant Culliver”) is a citizen of

Alabama and over the age of nineteen (19) years old. At the time Mr. Williams was killed at

Elmore Correctional Facility, Defendant Culliver was the Associate Commissioner of Operations

for the ADOC.         He was responsible for overseeing the daily operations at the ADOC’s

correctional facilities housing men including Elmore Correctional Facility where Mr. Williams

was housed in August 2016. At the time of Mr. Williams’s death, Defendant Culliver was on

notice of the dangerous, life-threatening conditions at Elmore Correctional Facility, including the

prevalence of violence, understaffing, and overcrowding.                   Defendant Culliver knew that

prisoners housed at Elmore Correctional Facility were subject to a substantial risk of serious

harm from violence as described in this First Amended Complaint, but he deliberately ignored

the known risk of serious harm to prisoners. Defendant Culliver is sued in his individual

capacity.

        12.      Defendant Willie M. Burkes (“Burkes” or “Defendant Burkes”) is a citizen of

Alabama and over the age of nineteen (19) years old and was previously named incorrectly in

this case as “Correctional Officer Burt.”2            Defendant Burkes was assigned to work in the

dormitory in which Mr. Williams was killed on the date of his death and failed to prevent the

stabbing. Defendant Burkes is sued in his individual capacity.

        13.      Defendant Walter Posey (“Posey” or “Defendant Posey”) is a citizen of Alabama

and over the age of nineteen (19) years old. Defendant Posey was assigned to work as a

correctional officer in the dormitory in which Mr. Williams was killed on the date of his death

and failed to prevent the stabbing. Defendant Posey is sued in his individual capacity.



2
        This paragraph is amended in keeping with the Court’s scheduling order to reflect the correct name of the
Defendant previously misidentified as “Correctional Officer Burt.” Defendant Burkes’s correct name has been
determined following the service of initial disclosures by the Defendants.


                                                       4
      Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 5 of 17



                                    STATEMENT OF FACTS

       I.      OVERCROWDING, UNDERSTAFFING, AND VIOLENCE
               THROUGHOUT ADOC FACILITIES

       14.     The United States Constitution guarantees that all persons within the custody of

the ADOC have a right to be housed in safe conditions and not be subjected to violence.

       15.     For years, understaffing has been a persistent, systemic problem that leaves many

ADOC facilities including Elmore Correctional Facility incredibly dangerous and out of control.

       16.     The 2015 calendar year was one of the deadliest in the ADOC’s history. From

February 2015 through November 2015, seven (7) people were killed in the Alabama state prison

system.

       17.     At the end of 2015 Defendant Dunn acknowledged that the ADOC would face

violent consequences from prison overcrowding and understaffing.

       18.     Between September of 2015 and September 2016, the number of correctional

officers assigned to the ADOC’s prisons declined twenty percent (20%).

       19.     In October of 2016, two (2) months after Mr. Williams was killed, only 53% of

the correctional officer positions within the ADOC were filled. ADOC spokesperson Bob

Horton gave some historical context to the ADOC’s ongoing problems with understaffing: “[t]he

Alabama Department of Corrections has a critical shortage of corrections officers...Since 2012,

the number of DOC officers has dropped by 20 percent and the rate of violent incidents has

increased exponentially.”

       20.     For its 2016 Fiscal Year,3 the same year Mr. Williams was murdered at Elmore

Correctional Facility, the ADOC reported 1,345 prisoner on prisoner assaults, 636 prisoner on



3
         The ADOC’s 2016 fiscal year spanned from October 1, 2015 through September 30, 2016, which is
inclusive of the date of Mr. Williams’s murder on August 30, 2016.


                                                  5
      Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 6 of 17



officer assaults, five (5) completed prisoner suicides, and a total of seven (7) people murdered

(six (6) prisoners and one (1) correctional officer) throughout the prison system.

       21.     In its 2016 Annual Report, the ADOC lists “To ensure safe, humane and

constitutional conditions of incarceration in all facilities[,]” including Elmore Correctional

Facility, as one of its Department Priorities.

       22.     In its 2016 Annual Report, the ADOC also states, in its Department Values: “We

value a safe, secure and rehabilitative environment for the inmate population.”

       23.     Despite these professed values in its own policy statements and prior

acknowledgement of forthcoming, violent consequences due to overcrowding and understaffing,

violence that seemingly spiked in 2015 continued unabated throughout 2016 in ADOC prisons.

       24.     On October 6, 2016, the United States Department of Justice announced that it

had opened a Civil Rights of Institutionalized Persons Act (“CRIPA”) investigation into

Alabama’s male prisons, including Elmore Correctional Facility, less than two (2) months after

Mr. Williams was stabbed to death by another prisoner while incarcerated.

       25.     In June of 2017, the United States District Court found that “ADOC facilities are

significantly and chronically overcrowded.” Braggs v. Dunn, 257 F. Supp. 3d 1171, 1193 (M.D.

Ala. 2017). The court’s findings pertained to, in part, a time period inclusive of the time Mr.

Williams was imprisoned at Elmore Correctional Facility.

       26.     The court further noted that “[t]he combination of overcrowding and

understaffing leads to an increased level of violence, both because of the difficulty of diffusing

tension and violence in an overcrowded open-dormitory setting, and because of the lack of

supervision by correctional officers.” Braggs, 257 F. Supp. 3d at 1200.




                                                 6
      Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 7 of 17



        27.     Defendant Dunn himself, in sworn testimony in the United States District Court

for the Middle District of Alabama “aptly described the prison system as wrestling with a ‘two-

headed monster’: overcrowding and understaffing.” Braggs, 257 F. Supp. 3d at 1184.

        28.     Although Defendants Dunn and Culliver were well aware of a history of

widespread violence throughout the ADOC’s prisons housing men, the connection between

violence and the ADOC’s chronic problems with overcrowding and understaffing, neither

Defendant Dunn nor Defendant Culliver took meaningful steps, through custom or policy, in

2015 or 2016 to significantly alter the numbers in ADOC’s prisons which continued to show too

many prisoners and not enough correctional officers. Thus, the recipe for violence in ADOC

prisons was passed down year after year.

        II.     OVERCROWDING, UNDERSTAFFING, AND VIOLENCE
                AT ELMORE CORRECTIONAL FACILITY

        29.     Elmore Correctional Facility originally was built in 1981 and renovated in 1991.

The prison’s design capacity is approximately 600 prisoners. At the time of Mr. Williams’s

death the prison’s census was almost double its design capacity.

        30.     Elmore Correctional Facility is a medium custody prison, and at the time of Mr.

Williams’s death, violent offenders totaled roughly fifty percent (50%) of the prison population.

        31.     Prisoners at Elmore Correctional Facility are often double-bunked, the officers’

lines of sight inside the dormitories are limited, and this combination can lead to a higher risk of

violent activity.

        32.     The pervasive culture of violence at Elmore Correctional Facility was widely

known throughout the ADOC prior to Mr. Williams’s murder.

        33.     For example, in July 2013, the Equal Justice Initiative complained to the ADOC

of widespread physical abuse and other misconduct at Elmore Correctional Facility.



                                                 7
      Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 8 of 17



        34.    The ADOC began its own investigation in July 2013, into as many as ten (10)

incidences of correctional officers using violent force against prisoners at Elmore Correctional

Facility.

        35.    Later that year, in October 2013, Derrick Denis was stabbed to death by another

prisoner at Elmore Correctional Facility.

        36.    Eight (8) prisoners were sent to Jackson Hospital in Montgomery, Alabama (three

(3) were admitted for treatment) in March 2014, following prisoner on prisoner violence in the

course of a riot in one of Elmore Correctional Facility’s dormitories.

        37.    That same year, Correctional Officer Jeremy Walker assaulted a handcuffed

prisoner at Elmore Correctional Facility in July 2014, and pled guilty to his criminal assault in

May 2017, in the United States District Court for the Middle District of Alabama.

        38.    In November 2014, the Equal Justice Initiative publicly issued findings of

“widespread abuse and corruption” in Alabama’s prisons. Correctional officers were reportedly

smuggling in contraband items creating a black market that stimulated violence in Alabama’s

prisons. Correctional officers and administrators at Elmore Correctional Facility were alleged to

be involved in “prolonged patterns of violence.”

        39.    By 2015, nearly 400 prisoners were held in each dorm at Elmore Correctional

Facility, and bunk beds were being used to detain such a large population in a constricted area.

        40.    Leon Forniss, the Warden at Elmore Correctional Facility back in 2015, explained

that outfitting dormitories at the prison with bunk beds was unsafe. The use of bunk beds

prevented correctional officers from properly supervising the dormitories because of poor

sightlines. Typically, there were only two (2) correctional officers supervising dormitories

housing 392 prisoners.




                                                 8
       Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 9 of 17



         41.    In addition to the overcrowding and understaffing, the violence at Elmore

Correctional Facility perpetuates year after year because its correctional officers continue to lack

training and supervision needed to turn the tide of unrelenting violence inside prison walls.

         42.    In the month Mr. Williams was murdered, the ADOC reported that its correctional

officer staffing rate at Elmore Correctional Facility was a mere 47.3% as the prison was only

able to fill eighty (80) of the 169 authorized correctional officer positions. Meanwhile, the

prisoner census at the prison hovered around 195% of capacity.

         43.    In August of 2016, in addition to Mr. Williams’s death, Elmore Correctional

Facility recorded thirteen (13) assaults for a total of seventy-two (72) at the facility eight (8)

months into the year.

         44.    In an eighteen (18) month window from February 2015 through August 2016,

there were three (3) prisoner homicides at Elmore Correctional Facility.4

         45.    Even after these unnecessary deaths, in September 2016, Elmore Correctional

Facility still housed 1,186 prisoners in a facility designed to hold 600 prisoners exceeding design

capacity by 198%.5

         46.    In its 2016 Annual Report, the ADOC revealed the Correctional Officer staffing

level for Elmore Correctional Facility, inclusive of the date of Mr. Williams’s death, was only

44.4%.




4
         In February 2015, William D. Shepherd was stabbed to death by another prisoner. In March 2016, Johnny
Lee Spears was stabbed to death by another prisoner. And in August 2016, Mr. Williams was stabbed to death by
another prisoner.
5
         See https://www.montgomeryadvertiser.com/story/news/politics/southunionstreet/2017/01/08/alabama-
corrections-officers-ranks-drop-20-percent/95762920/.


                                                      9
     Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 10 of 17



       47.     In 2016, Defendant Dunn explained, “The systemic issues throughout the

department    directly   correlate   to   serious    overcrowding,   understaffing,   and   outdated

facilities...Elmore Correctional Facility is just one example of what the entire system faces.”

       48.     At all times material to this action, contraband weaponry was readily available to

prisoners at Elmore Correctional Facility, including but not limited to, the contraband weaponry

Jonathan Gladney used to stab Mr. Williams to death.

       49.     Defendant Dunn had been briefed about overcrowding, correctional understaffing,

and ongoing violence and threats of violence toward prisoners and correctional officers at

Elmore Correctional Facility in the months leading up to Mr. Williams’s death. Despite his

knowledge of substantial risks of serious harm to prisoners at Elmore Correctional Facility,

Defendant Dunn failed to act to prevent prisoners at Elmore Correctional Facility, including Mr.

Williams, from suffering injury and death.

       50.     Defendant Culliver had been briefed about overcrowding, correctional

understaffing, and ongoing violence and threats of violence toward prisoners and correctional

officers at Elmore Correctional Facility in the months leading up to Mr. Williams’s death.

Despite his knowledge of substantial risks of serious harm to prisoners at Elmore Correctional

Facility, Defendant Culliver failed to act to prevent prisoners at Elmore Correctional Facility,

including Mr. Williams, from suffering injury and death.

       51.     Defendants Dunn and Culliver were aware of the significant, accelerated, and

unprecedented decline in correctional officers assigned to ADOC prisons and the substantial risk

of violence proximately caused by these conditions within Elmore Correctional Facility and

other mens’ prisons within the ADOC.




                                                    10
     Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 11 of 17



       52.     Defendant Headley had direct knowledge of overcrowding, correctional

understaffing, and ongoing violence and threats of violence toward prisoners and correctional

officers at Elmore Correctional Facility in the months leading up to Mr. Williams’s death.

Despite his knowledge of substantial risks of serious harm to prisoners at Elmore Correctional

Facility, Defendant Headley failed to act to prevent prisoners at Elmore Correctional Facility,

including Mr. Williams, from suffering injury and death.

       53.     Defendant Headley, on several occasions during his tenure as Warden, returned

prisoners to the same housing unit at Elmore Correctional Facility after violent altercations in

contravention to national correctional standards, department policy, the prison’s accepted

procedures, and common sense.

       54.     Defendant Headley was aware of other violent incidents occurring in the same

housing unit in which Mr. Williams was killed.

       55.     Prior to Mr. Williams’s death, Defendant Posey was aware of other violent

incidents occurring at Elmore Correctional Facility.

       56.     Prior to Mr. Williams’s death, Defendant Burkes was aware of other violent

incidents occurring at Elmore Correctional Facility.

       III.    DAVIEON WILLIAMS’S DEATH AT ELMORE CORRECTIONAL
               FACILITY

       57.     On the date of his death, Jonathan Gladney and Mr. Williams had been in a fist

fight earlier the same day.

       58.     Mr. Williams and Jonathan Gladney initially were removed from the dormitory

following this earlier fight, but soon thereafter were placed back in the same dormitory together.




                                                 11
     Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 12 of 17



        59.     Defendant Headley had ordered that he did not want prisoners switching

dormitory assignments, thus Jonathan Gladney and Mr. Williams were assigned back to the same

housing unit despite their earlier altercation that same day.

        60.     After the earlier fight and shortly before his death, Mr. Williams called his

grandmother, Joann Mitchell (who is now the administratrix of his estate), and told her he feared

for his safety and feared retaliation.

        61.     Administrative and correctional staff at Elmore Correctional Facility were aware

of Mr. Williams’s concerns for his safety, specifically, his fear of retaliation at the hands of

Jonathan Gladney, on the day of his death.

        62.     Davieon Williams was repeatedly stabbed by fellow prisoner Jonathan Gladney in

his dormitory at Elmore Correctional Facility on August 30, 2016.

        63.     At the time Jonathan Gladney began stabbing Mr. Williams with contraband

weaponry, the dormitory in which both prisoners were housed was grossly understaffed, severely

overcrowded, and Defendant Headley had notice of the prison’s chronic understaffing of

correctional officers and overcrowding of prisoners.

        64.     Correctional Officers were not available to prevent the stabbing, to halt the

stabbing timely, or to rescue Mr. Williams timely to preserve his life.

        65.     The stab wounds Mr. Williams sustained at Elmore Correctional Facility resulted

in his death on August 30, 2016. He was pronounced dead soon after the stabbing occurred.

        66.     Jonathan Gladney was indicted for the murder of Mr. Williams in the Circuit

Court of Elmore County, Alabama, Case No.: CC-2017-000776.00.

        67.     The Defendants were deliberately indifferent in responding to the known security

and safety hazards at Elmore Correctional Facility, even as the level of violence escalated.




                                                 12
     Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 13 of 17



          68.    Furthermore, the Defendants were on notice that the prisoner charged with killing

Mr. Williams had a history of assault. He had been in a physical altercation with Mr. Williams

earlier on the same day he killed Mr. Williams. Instead of taking reasonable precautions to

prevent Jonathan Gladney from further harming Mr. Williams and other prisoners, Defendants

continued to house him in an area of Elmore Correctional Facility that was significantly

overcrowded, grossly understaffed, and into which they housed his eventual victim.

          69.    Defendants’ actions and inactions proximately caused Mr. Williams’s death, in

violation of the Eighth Amendment to the United States Constitution. The Plaintiff seeks

damages for Mr. Williams’s death due to the deliberate indifference of the Defendants.

          70.    Defendants knew that Mr. Williams faced a substantial risk of serious harm in his

housing unit at Elmore Correctional Facility both before and especially after his altercation with

Jonathan Gladney earlier in the day on August 30, 2016.

          71.    Nevertheless, Defendants disregarded known risks to Mr. Williams’s security and

safety by housing him in an understaffed, overcrowded, and unsafe dormitory at Elmore

Correctional Facility in which contraband weaponry was readily available.

          72.    Defendants failed to take reasonable measures to guarantee the safety of Mr.

Williams.

                                      CAUSE OF ACTION

                                           COUNT ONE
          Violation of Eighth and Fourteenth Amendments to the United States Constitution
                                        and 42 U.S.C. § 1983
                                     (Against All Defendants)

          73.    The Plaintiff adopts and incorporates by reference each and every allegation

contained in the preceding paragraphs of this First Amended Complaint as if fully set forth

herein.



                                                13
     Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 14 of 17



       74.     Defendants’ policies, practices, acts, and omissions placed Davieon Williams at

unreasonable and foreseeable risk of serious injury and death.

       75.     The Eighth Amendment imposes a duty of prison officials to protect prisoners

from violence at the hands of other prisoners.

       76.     Defendants had at least the following duties:

       a.      To see that measures were in place to reasonably ensure prisoners’ safety,

including the safety of Davieon Williams; and

               b.        To attend to such measures and reasonably ensure prisoners’ safety,

including the safety of Davieon Williams.

       77.     Defendants breached these duties and were deliberately indifferent to Mr.

Williams’s needs in at least the following manner:

               a.        Failing to protect Mr. Williams from serious risk of death at the hands of a

foreseeable assailant;

               b.        Failing to heed specific warnings regarding the risk of serious injury or

death to Mr. Williams at the hands of a foreseeable assailant;

               c.        Failing to adequately watch or supervise the housing unit where Mr.

Williams was located;

               d.        Failing to act quickly when the fight started to prevent injury to Mr.

Williams;

               e.        Failing to intervene and prevent Mr. Williams’s death;

               f.        Failing to remove contraband weaponry from Mr. Williams’s housing

unit; and




                                                  14
      Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 15 of 17



                g.     Failing to have policies and procedures in place, and/or by failing to

adequately supervise or train employees in accordance with said policies and procedures, and/or

by failing to attend to such policies and procedures so as to ensure the safety of prisoners such as

Mr. Williams.

        78.     Defendants acted with deliberate indifference to the safety of Mr. Williams while

he was incarcerated at Elmore Correctional Facility. As a consequence, Mr. Williams was

incarcerated under conditions posing a substantial risk of serious harm and which ultimately

caused his death.

        79.     Defendants’ policies, practices, acts, and omissions constituted deliberate

indifference to a serious risk of harm to Mr. Williams and constitute clearly-established

violations of the Cruel and Unusual Punishments Clause of the Eighth Amendment, made

applicable to the States through the Fourteenth Amendment to the United States Constitution.

As a proximate result of Defendants’ illegal and unconstitutional acts and omissions, Mr.

Williams was left unprotected; was attacked; experienced grave physical, emotional, and

psychological injury and pain; and died.

        80.     The Defendants’ above-described actions were deliberate and in reckless

disregard of the constitutional rights of Mr. Williams. Defendants’ conduct warrants an award of

punitive damages in an amount to be determined at trial. Punitive damages are necessary to

deter future Eighth Amendment violations by these Defendants and at Elmore Correctional

Facility.

                                    PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff respectfully prays for the following relief:

        (a)     Assume jurisdiction over this action;




                                                15
     Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 16 of 17



      (b)       Grant the Plaintiff a trial by a struck jury;

      (c)       Declare that the acts and omissions described herein violated Davieon Williams’s

      rights under the Constitution and laws of the United States;

      (d)       Enter judgment in favor of the Plaintiff and against each Defendant for all

      damages allowed by law;

      (e)       Award the Plaintiff prejudgment and postjudgment interest at the highest rates

      allowed by law;

      (f)       Award the Plaintiff the costs of this lawsuit and reasonable attorneys’ and expert

      fees and expenses pursuant to 42 U.S.C. § 1988(b) & (c) and as otherwise allowed by

      law; and

      (g)       Order such other and further relief as this Honorable Court may deem just and

      proper.

                                          JURY DEMAND

      Plaintiff demands trial by a struck jury.

                                Respectfully submitted on this the 21st day of November 2019,

                                /s/ Anil A. Mujumdar
                                Anil A. Mujumdar (ASB-2004-L65M)
                                One of the Attorneys for the Plaintiff
OF COUNSEL:
Gregory M. Zarzaur (ASB-0759-E45Z)
Denise Wiginton (ASB-5905-D27W)
Paul H. Rand (ASB-5595-O99N)
ZARZAUR
2332 2nd Avenue North
Birmingham, Alabama 35203
T: 205.983.7985
F: 888.505.0523
E: anil@zarzaur.com / gregory@zarzaur.com / denise@zarzaur.com /
   paul@zarzaur.com



                                                   16
     Case 2:18-cv-00769-ECM-WC Document 28 Filed 11/21/19 Page 17 of 17



                              CERTIFICATE OF SERVICE

       I hereby certify that on this the 21st day of November 2019, a copy of the foregoing

document was served on all counsel of record via the CM/ECF system.

Benjamin Albritton
ALABAMA ATTORNEY GENERAL’S OFFICE
501 Washington Avenue
Montgomery, AL 36130
T: 334.353.4484
E: balbritton@ago.state.al.us
Attorney for the Defendants




                                            17
